Citation Nr: 1711893	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea (due to Gulf War).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 1991, which included service in the Southwest Asia theater of operations during the Persian Gulf War, and has pior National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in February 2016; a transcript of his testimony is of record.  Following the hearing, the record was held open for 30 days to receive new evidence.  No new evidence has been received.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.



FINDING OF FACT

The Veteran's sleep apnea did not manifest during or as a result of military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

As provided for by the Veteran's Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2011, prior to the initial rating decision that is the subject of this appeal.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

In accordance with the VA's duty to assist, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from a sleep center diagnosing the Veteran's sleep apnea in December 2010.

The Veteran was provided a VA medical examination in September 2015.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As all necessary development has been accomplished regarding the duty to assist, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

A.  Relevant Legal Criteria

The Veteran has a current diagnosis of obstructive sleep apnea as illustrated by a December 2010 private sleep study.  The Veteran contends that his sleep apnea is related to his military service in Southwest Asia, specifically his exposure to burn pits.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain chronic diseases may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Additionally, Veterans who served in the Southwest Asia theater of operations during the Persian Gulf War may establish service connection for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders).  See 38 C.F.R. § 3.317 (2016). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

B.  Service connection for sleep apnea

The Veteran's military service records are negative for any sleeping problems or any treatment for symptoms related to sleep apnea.  In addition, the Veteran endorsed that he did not have frequent trouble sleeping on his "Reports of Medical History" in February 1985 and January 1989.

During his Board hearing, the Veteran asserted that he was exposed to burn pits as a wheel vehicle and tank vehicle mechanic.  He maintains that he breathed in fumes even when he used Mission Oriented Protective Posture (MOPP) gear, and that this affected his sleep in service.

The Veteran submitted three buddy statements in August 2009, predominately supporting a claim for PTSD that is currently not on appeal.  Two statements say nothing about the Veteran's sleeping habits.  One statement from C.T. states "Another concern I have is him trying to sleep at night, he's constantly tossing and turning, he has to sleep with the T.V. on because he has to hear noise while he's trying to sleep and when he finally gets to sleep he's struggling in his sleep like he's trying to get away from someone or something."

The Veteran submitted four additional buddy statements in May 2012.  Again, the only one that describes the Veteran's sleeping habits is from C.T., in part stating "[He] does not sleep well at night, he's up in the middle of the night watching TV an[d] that's hard for me because I have to be up at 5am but I try to deal with it because of his illness.  He gets angry when I try saying things to him about the TV being on are just trying to get him to participate in things that will ease his mind but it doesn't."

C.T. was the Veteran's fiancé and then wife, so she has sufficient knowledge of the Veteran's sleeping habits.  Competent and credible evidence exists that the Veteran suffered from sleep troubles beginning in 2009.  However, she cannot competently report that the Veteran's sleep apnea began during service, within one year after service, or any time before 2009 based on her recent personal observations.

The Veteran was afforded a VA examination for sleep apnea in September 2015.  The examiner concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was "[Service Treatment Records] are negative for evaluation, diagnosis or treatment of sleep apnea.  He was diagnosed in 2010, that is 19 years post military service.  Also, this condition is a disease with a clear and specific etiology and diagnosis.  [T]herefore, it is less likely for the sleep apnea to have been incurred in or caused by a specific exposure event experienced by the Veteran during service in Southwest Asia."  In addition, the examiner completed a Gulf War medical examination and found there were no diagnosed illnesses for which no etiology was established.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The September 2015 VA opinion is highly probative as to the issue at hand, as it was offered based on a review of the Veteran's record and was accompanied by sufficient explanations. 

Although the Veteran asserts that his sleep apnea is related to his military service and lay persons are competent to provide opinions on some medical issues, determining the nature and etiology of a complex medical issue such as sleep apnea falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011),   In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his sleep apnea is related to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Therefore, the Board assigns no probative value to the Veteran's contention that his sleep apnea is in any way related to his military service.
The Board thus finds that the September 2015 opinion is dispositive of the nexus question in this case.

In addition, with regard to the Veteran's assertions that he has suffered from symptoms of sleep apnea since service, the Board notes that sleep apnea is not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, consideration of service connection based on a presumptive basis under 3.303(b) due to continuity of symptomatology of a chronic condition is not warranted.

Lastly, the Board considered whether 38 C.F.R. § 3.317 is applicable because the Veteran served in the Southwest Asia theater of operation during the Persian Gulf War.  Sleep apnea is not an undiagnosed illness or a medically unexplained chronic multisymptom illness.  In addition, sleep apnea is not listed as an infectious disease in 38 C.F.R. § 3.317(c)(2) for which presumptive service connection is warranted.  Thus, service connection cannot be granted under 38 C.F.R. § 3.317.

In short, the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.  Service connection for sleep apnea is not warranted.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


